            Case 7:18-cv-06247-CS Document 12 Filed 10/24/18 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
Joseph Varvaro,
                                            Plaintiff,              7:18-cv-06247-CS
                          -against-                                  Plaintiff Answer to
                                                                     Counterclaims
GNS SERVICE PRO D/B/A USA SERVICE STATION AND
SOKOL “GENE” MJESHTRI,
                                             Defendants.
---------------------------------------------------------------X




       Plaintiff, Joseph Varvaro, by and through his attorney, Jordan El-Hag, Esq., hereby
responds to the above-captioned Defendants’ counterclaims as follows:

191.    As this paragraph asserts a general reaffirmation of every allegation in the Answer, and
        only a response to the counterclaim allegations is required, a single response is not
        possible. Accordingly, Plaintiff denies the allegations set forth in this paragraph.

192.     This paragraph asserts a legal conclusion to which no response is required.

193.    This paragraph asserts a legal conclusion to which no response is required.

194.    This paragraph asserts a legal conclusion to which no response is required.

195.    Deny.

196.    Deny.

197.    This paragraph asserts a legal conclusion to which no response is required.

198.    Deny.

199.    Deny.

200.    This paragraph asserts a legal conclusion to which no response is required.

201.    This paragraph asserts a legal conclusion to which no response is required.




                                                         1
      Case 7:18-cv-06247-CS Document 12 Filed 10/24/18 Page 2 of 3




                               AFFIRMATIVE DEFENSES

                            FIRST AFFIRMATIVE DEFENSE
                             AMOUNT IN CONTROVERSY

1. To the extent the Defendants loaned Plaintiff money, the amount in controversy is
   disputed.

                           SECOND AFFIRMATIVE DEFENSE
                                  JURISDICTION

2. This Court lacks subject matter jurisdiction over Defendants’ counterclaim.

                            THIRD AFFIRMATIVE DEFENSE
                                     OFFSET

3. If Plaintiff owes Defendants any money, such amounts are offset by any unpaid and lost
   wages to which Plaintiff is owed.

                           FOURTH AFFIRMATIVE DEFENSE
                           PREVENTION OF PERFORMANCE

4. Defendants unlawfully withheld Plaintiff’s work tools and thereby prevented Plaintiff
   from securing gainful employment to repay any alleged loan.

                         FIFTH AFFIRMATIVE DEFENSE
                  FRUSTRATION OF PURPOSE/BREACH OF CONTRACT

5. A condition to any alleged loan repayment was Plaintiff’s ongoing employment with
   Defendants. When the Defendants terminated Plaintiff’s employment, they relieved
   Plaintiff of his obligation to repay any such loan.




                                           2
      Case 7:18-cv-06247-CS Document 12 Filed 10/24/18 Page 3 of 3




                             FIFTH AFFIRMATIVE DEFENSE
                       ATTORNEY FEES ARE NOT RECOVERABLE

6. There is no agreement between the parties to award attorney fees or costs to a prevailing
   party concerning any alleged loan. As such Defendants cannot recover attorney fees.


                                                                   El-Hag & Associates, P.C



                                                             By:______________________
                                                                       Jordan El-Hag, Esq.
                                                                      Attorney for Plaintiff
                                                            777 Westchester Ave., Suite 101
                                                                  White Plains, N.Y 10604
                                                                        (914) 218-6190 (o)
                                                                         (914) 206-4176 (f)
                                                                    Jordan@elhaglaw.com




                                            3
